Exhibit 10.43

AMENDMENT NUMBER TWO

TO THE

TIDEWATER EMPLOYEES’ SUPPLEMENTAL SAVINGS PLAN

WHEREAS, Tidewater Inc. (the “Company”) sponsors the Tidewater Employees’
Supplemental Savings Plan (the “Plan”);

WHEREAS, the Plan was adopted effective November 1, 1987. The Plan has been
amended from time to time and most recently restated effective January 1, 2008,
and most recently amended by Amendment Number One executed February 19, 2009;

WHEREAS, the Board of Directors of the Company delegated to the Employee Benefit
Committee (the “Committee”) the authority to approve, without the necessity of
approval by the Board of Directors, all amendments that do not effect material
substantive changes to the terms of the Plan;

WHEREAS, the Plan prior to this amendment provided that a payment could be
delayed if it would violate a loan covenant where such violation would result in
material harm to the Company; and

WHEREAS, the Committee wishes to amend the Plan to make a technical correction
to comply with final regulations under Internal Revenue Code Section 409A and
therefore a payment may be delayed if it would violate a loan covenant and the
violation would jeopardize the ability of the Company to continue as a going
concern;

NOW, THEREFORE, the Committee hereby amends the Plan, effective January 1, 2008,
as follows:

Paragraph (a) of Section 7.10, Delay of Payments, is amended and restated to
read as follows:

 

  (a)

Payments that would violate loan covenants or similar contractual obligations to
which the Company is a party, where such a violation would jeopardize the
ability of the Company to continue as a going concern (in such case, the payment
will be treated as made upon the date specified under the Plan if the payment is
made during the first taxable year of the Participant in which the making of the
payment would not have such effect).

IN WITNESS WHEREOF, the parties hereto have caused this amendment to be executed
this 17th day of December 2009.

 

WITNESSES:     TIDEWATER INC.

 

   

By:

 

/s/ Bruce D. Lundstrom

      Bruce D. Lundstrom       Executive Vice President,

 

      General Counsel and Secretary